Citation Nr: 0614222	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  02-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.

2.  Entitlement to a compensable disability rating for 
hearing loss.

3.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the left 
foot, with early degenerative changes.

4.  Entitlement to a compensable disability rating for a 
scar, residual of a gunshot wound to the left buttock.

5.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968 and from September 1974 to September 1976.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating for the left foot 
disability from zero to 10 percent, and denied higher ratings 
for tinnitus, hearing loss, and the scar on the left buttock.  
In an April 2003 decision the RO granted service connection 
for PTSD, and assigned a 30 percent rating.  The veteran 
perfected appeals of the denials of higher ratings.  The 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The United States Court of Appeals for Veterans Claims issued 
a decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
that reversed a decision of the Board which concluded that no 
more than a single 10-percent disability rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and has appealed the decision to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  


REMAND

The evidence indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issues on appeal and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran testified in December 2005 that since he was most 
recently examined for his bilateral hearing loss in May 2004, 
the hearing loss has worsened.  For that reason a more recent 
examination is required.

The veteran testified that he has severe pain in the left hip 
and the entire left lower extremity, which he attributes to 
the residuals of the gunshot wounds to the left buttock and 
the left ankle.  Medical examinations in 2004 revealed edema 
in the left lower extremity.  The available medical evidence 
shows, however, that the gunshot wound to the left buttock 
did not result in any muscle damage, and that the gunshot 
wound to the left ankle is manifested by small, retained 
metallic fragments in the foot and early degenerative changes 
in the ankle.  The medical evidence also shows that in 
addition to the residuals of the gunshot wounds, the veteran 
suffers from significant degenerative arthritis in the left 
knee and pes planus in the left foot (his right foot has been 
amputated due to an unrelated injury).  Service connection 
has not been established for the degenerative arthritis in 
the left knee or pes planus.  It is not clear from the 
evidence whether the edema and the veteran's complaints of 
pain in the left hip and lower extremity are due to the 
service-connected residuals of the gunshot wounds, or to some 
other cause.  For that reason the veteran should be provided 
an examination to determine the etiology for his complaints.

The veteran also testified that he has continued to receive 
treatment for PTSD from the VA medical center (MC) in 
Tuskegee, Alabama.  His treatment records since January 2005 
have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VAMCs in Birmingham, 
Tuscaloosa, and Tuskegee, Alabama, since 
January 2005.

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Provide the veteran an audiometric 
examination in order to determine the 
current severity of his bilateral hearing 
loss.

4.  Provide the veteran a psychiatric 
examination to determine the nature and 
severity of his psychiatric disability.  
The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner.  

The examiner should describe the current 
symptomatology that affects the veteran's 
social and occupational functioning, and 
provide an opinion on the extent to which 
any occupational and social impairment 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.

5.  Provide the veteran a orthopedic 
examination to determine the etiology of 
his complaints pertaining to the left hip 
and left lower extremity.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any appropriate diagnostic tests or 
studies.

The examiner should examine the low back, 
left hip, and left lower extremity and 
provide a diagnosis for any pathology 
found.  The examiner should also document 
all manifestations of the residuals of 
the gunshot wound to the left ankle, and 
the gunshot wound to the left buttock.  
In addition, the examiner should provide 
an opinion on whether the veteran's 
complaints of pain, weakness, and lack of 
endurance in the left hip and left lower 
extremity are due to the service-
connected residuals of the gunshot 
wounds, or to some other cause.

6.  Provide the veteran a medical 
examination to determine the current 
severity of the scar on the left buttock.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


